People v Fernandez (2015 NY Slip Op 02689)





People v Fernandez


2015 NY Slip Op 02689


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14652 3955/11

[*1] The People of the State of New York, Respondent,
vFrancisco Fernandez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Marisa K. Cabrera of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Fernando Tapia, J.), rendered September 27, 2013, convicting defendant, after a nonjury trial, of endangering the welfare of a child and menacing in the third degree, and sentencing him to an aggregate term of three years' probation, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no reason to disturb the court's credibility findings. The fact that the court acquitted defendant of attempted assault in the third degree does not warrant a different conclusion. That crime requires a specific intent to cause physical injury, and such intent is not required for either of the crimes of which defendant was convicted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK